DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Applicant's arguments filed 1/28/2021 have been fully considered but they are not persuasive.

Claims 1-9 have been cancelled.  Claims 11-30 have been newly added.

Specification
The disclosure is objected to because of the following informalities:
When an application is filed via EFS-Web with an ASCII text file sequence listing that complies with the requirements of 37 CFR 1.824(a)(2) -(6)  and (b), and applicant has not filed a sequence listing in a PDF file, the text file will serve as both the paper copy required by 37 CFR 1.821(c)  and the computer readable form (CRF) required by 37 CFR 1.821(e). Note that the specification must contain a statement in a separate paragraph that incorporates by reference the material in the ASCII text file identifying the name of the ASCII text file, the date of creation, and the size of the ASCII text file in bytes.  See MPEP 2422.03(I).  The sequence listing submitted 6/6/2017 by EFS-Web was not accompanied by an amendment to the specification that incorporates by reference the material in the ASCII text file.  
Appropriate correction is required.




Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the 
Claims 10-13, 21-25, and 30 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 30-34, 77, 81, and 86-91 of copending Application No. 15/311,564. Although the claims at issue are not identical, they are not patentably distinct from each other because the co-pending claims are directed to VH domains containing the mutations required by the instant claims. The reduced tendency to give rise to protein interference property recited in the instant claims would be inherent.
The co-pending and instant claims do not require any particular CDRs for the VHH, humanized VHH, or camelized VH and clearly encompass those that are included by the instant claims.  With respect to instant claim 10, the copending claims encompass polypeptides that bind to targets other than human serum albumin and bind to human serum albumin when the C-terminal extension is other than A (alanine, n=1) or AA (alanine, n=2).  See at least SEQ ID NO: 77 in co-pending claims 31-33.  With respect to instant claims 10 and 21, copending claim 1 recites valine at position 11 according to Kabat numbering.  Copending claims 30-33 and 81 depend upon copending claim 1. Copending claim 77 depends upon copending claim 73 which depends upon copending claim 1.  The VHH, humanized VHH, or camelized VH encompassed by the copending claims can bind human serum albumin and therapeutic targets such as IL-23, CXCR4, and c-Met.  See at least for example, co-pending claims 35 and 79.  It would have been . 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Applicant has acknowledged this rejection.

Claims 10-11 and 13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 3-4 of U.S. Patent No. 10,544,211. Although the claims at issue are not identical, they are not patentably distinct from each other because the issued claims are directed to VH domains containing the mutations required by the instant claims.  At least for example, SEQ ID NOS: 36 and 39 in the ‘211 claims end in VTVSSA and Kabat position 11 is valine.   The reduced tendency to give rise to protein interference property recited in the instant claims would be inherent.  SEQ ID NOS: 36 and 39 bind to TNF.  With respect to instant claim 13, TNF is a therapeutic target. 
Applicant has acknowledged this rejection.

Claims 10-11, 13-15, and 17-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of U.S. Patent No. 10,501,542. Although the claims at issue are not identical, they are not patentably distinct from each other because issued claim 7 anticipates the instant claims.  Claim 7 of the ‘542 patent does not recite a particular order or arrangement for the components.  When read in light of the specification (see in particular Table C-2), issued claim 7 includes an [HLE]-[CTLA4 binding moiety]-X(n) construct. HLE represents a half-life extending binding domain such as an ISVD against human serum albumin, .

Claims 10-11 and 13-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of U.S. Patent No. 10,501,542 in view of WO 2006/122787 (of record)
Claim 7 of the ‘542 patent does not recite a particular order or arrangement for the components.  When read in light of the specification (see in particular Table C-2), issued claim 7 includes an [HLE]-[CTLA4 binding moiety]-X(n) construct. HLE represents a half-life extending binding domain such as an ISVD against human serum albumin, the dash (“-“) represents a direct linkage or a suitable linker, and X(n) represents a C-terminal extension, in this claim, a single alanine.  The CTLA4 ISVD of SEQ ID NO: 60 has valine at Kabat position 11.  CTLA4 is a therapeutic target.  The instant claims do not exclude linkers.  Claim 7 does not specify a particular Alb-1 ISVD against human serum albumin or a humanized version of Alb-1 as required by instant claims 16 and 19.  However, Alb-1 and humanized versions thereof would have been known to those of ordinary skill in the art at the time of the effective filing date as evidenced by WO 2006/122787 and as acknowledged in the instant specification at pages 18-19, bridging paragraph. See Table 8 at page 268 of WO 2006/122786 (of record) for SEQ ID NO: 63, construct PMP6A6 (ALB1) and Table 35 at page 284 of WO 2006/122786 (of record) for SEQ ID NO: 102, ALB8.
  It would have been obvious to use Alb-1 or a humanized version thereof in the construct of claim 7 of the ‘542 patent thereby arriving at the embodiment of claims 16 and 19.
.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 10-11, 13-19, and 27-29 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 14, 17, and 27 recite “further comprising a serum albumin binding peptide or serum albumin binding domain linked to the N-terminus of the ISV directly or via one or more linkers.”  
No basis is seen for this claim limitation in any of the portions of the specification pointed to by applicant.  First of all, independent claims 10 and 21 do not recite an ISV.  In addition, the specification does not specify positioning a serum albumin binding peptide or serum albumin binding domain at particular positions within the claimed protein or polypeptide.


A protein or polypeptide that comprises a VHH, a humanized VHH, or a camelized VH at its C-terminal end, wherein said VHH, humanized VHH, or camelized VH:
has a valine at position 11 according to Kabat numbering;
has a C-terminal sequence of VTVSS(X)n (SEQ ID NO:34), wherein n = 1 to 5 in which each X is independently chosen from alanine (A), glycine (G), valine (V), leucine (L) or isoleucine (I), such that said VHH, humanized VHH, or camelized VH has a substantially reduced tendency to give rise to protein interference compared to the same VHH, humanized VHH, or camelized VH without the modifications; and
wherein if n = 1 or 2 and X is alanine (A), said VHH, humanized VHH, or camelized VH binds to a target other than human serum albumin.

New claim 13 depends upon claim 10 and recited that “if n=1 or 2 and X is alanine (A), said VHH, humanized VHH, or camelized VH binds to a therapeutic target.”
Claim 12 is not included in this ground of rejection as it specifically excludes embodiments where n = 1 or 2 and X is alanine (A).

Applicant points to basis for claim 10 at page 18, line 22, through page 19, line 4; page 11, line 26, through page 12, line 4.  Applicant points to basis for new claim 13 on page 43, lines 19-31.  This is not agreed with.  The recitation “wherein if n = 1 or 2 and X is alanine (A), said VHH, humanized VHH, or camelized VH binds to a target other than human serum albumin” in claim 10 is a negative limitation excluding a subgenus of proteins or polypeptides from the claim where this subgenus was not disclosed.  The recitation “if n=1 or 2 and X is alanine (A), said VHH, humanized VHH, or camelized VH binds to a therapeutic target” in claim 13 is a negative limitation excluding a subgenus of proteins or polypeptides from the claim where this subgenus was not disclosed.  Claim 13 is interpreted as being directed to any therapeutic target except for human serum albumin.  The instant specification provides no limiting definition of what is, or is not, a therapeutically relevant target.  Applicant argued in parent application 14/128,681 on 
Page 43, lines 19-31, discloses pharmaceutical compositions.  It does not disclose the limitations of claim 13.  It does not disclose binding any therapeutic target other than human serum albumin.
Page 11, line 26, through page 12, line 4 provides examples for particular therapeutic proteins but does not provide a limiting definition. It does not disclose the limitations of claim 10.
Page 18, line 22, through page 19, line 4, does not disclose excluding the genus of proteins or polypeptides having an ISVD construct at the C-terminal end that binds human serum n wherein n = 1 or 2 and X is alanine.

	Applicant’s response does not point to any specific construct that has an ISVD construct at the C-terminal end that binds human serum albumin where the protein or polypeptide has valine at position 11 and a C-terminal sequence of VTVSS(X)n wherein n= 1 or 2 and X is alanine.
Claims 10-11 and 13-19 constitutes new matter.
Basis is stated to be the ability to explicitly exclude alternative elements in the claims that are positively recited in the specification.  The claims do not exclude elements in the claims that are positively recited in the specification.  The fact pattern in the instant application can be distinguished from In re Johnson, 558 F.2d 1008, 1019, 194 USPQ 187, 196 (CCPA 1977).  The claims in Johnson excluded particular formula elements for E and E’ that were defined in the specification and claims.  The specification explicitly listed choices for E and E’ and contained many examples. In the instant specification, no specific embodiments within a genus are disclosed such that they could be excluded to limit the scope of the claims to a supported subgenus.  The instant specification does not disclose a representative number of species that are positively recited in the specification such that they may be explicitly excluded by claims 10-11 and 13-19.
Applicant is attempting to retroactively carve out embodiments in the instant claims that are now claimed in issued patents and claimed in co-pending applications. Novozyme A/S v. DuPont Nutrition Biosciences APS, 723 F.3d 1336, 107 U.S.P.Q.2d 1457 is on point with respect to the written description rejection set forth above.  In this decision the Federal Circuit . 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 13-20, 22, and 26-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 is indefinite for depending upon cancelled claim 1.

Claim 14 lacks antecedent basis for ISV in claim 10.
Claim 17 lacks antecedent basis for ISV in claim 13.
Claim 26 recites that the serum albumin binding VHH can be Alb-1.  This is confusing as this VHH does not have valine (V) at position 11 according to Kabat numbering as required by claim 21.  See Table 8 at page 268 of WO 2006/122786 (of record) for SEQ ID NO: 63, construct PMP6A6 (ALB1).  Claim 26 is interpreted as defining the VHH at the C-terminal end of the claimed protein or polypeptide to which the C-terminal sequence defined in claim 21 is added.  See by comparison claim 29 which recites Alb-1 but where claim 27 (upon which it depends) requires the Alb-1 in addition to the VHH at the C-terminal end of the claimed protein or polypeptide.  Note that Alb-8 (a humanized form of Alb-1) as referenced in the instant specification at page 19 also does not have valine (V) at position 11 according to Kabat numbering.  See Table 35 at page 284 of WO 2006/122786 (of record) for SEQ ID NO: 102.
Clam 27 lacks antecedent basis for ISV in claim 21.
Claim 13 depends upon claim 10 and recited that “if n=1 or 2 and X is alanine (A), said VHH, humanized VHH, or camelized VH binds to a therapeutic target.”  Claim 10 excludes binding to human serum albumin when n=1 or 2 and X is alanine (A).  Claim 13 is confusing as human serum albumin is a therapeutic target.  The instant specification provides no limiting definition of what is, or is not, a therapeutically relevant target.  Applicant argued in parent application 14/128,681 on pages 8-9, bridging paragraph, of the brief submitted 9/16/2020 that a 

Applicant is advised that the provisional double patenting rejection of claims 21, 23-25, and 30 over co-pending claims in the 15/311,564 application is the only rejection pending for these claims.  The instant application has an earlier effective filing date with respect to the co-pending application.  Applicant is reminded that if a provisional statutory double patenting rejection is the only rejection remaining in an application having the earliest effective U.S. filing date), then the examiner would withdraw the provisional rejection in the application having the earliest effective U.S. filing date (i.e. the instant application) and permit that application to issue as a patent.  It is suggested that applicant cancel rejected claims 10-20, 22, and 26-29 in favor of claims 21, 23-25, and 30.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIANNE P ALLEN whose telephone number is (571)272-0712.  The examiner can normally be reached on 7:00-3:30 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/Marianne P Allen/Primary Examiner, Art Unit 1647                                                                                                                                                                                                        
mpa